Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 1/4/2021. Claim 1, 9 and 20 are amended. Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for monitoring file integrity of multiple containers. 

The examiner finds applicant’s remarks for patentability made on 1/4/2021 to be persuasive. The examiner further finds applicant’s claim amendment(s) filed on 1/4/2021, to be sufficient to overcome the prior art. The examiner notes the applicant has amended each independent claim to now recite the feature(s) of, “construct, by the agent, a first correspondence between the container file path and the host file path based on the first system call… intercept, by the agent, a second system call of the one of the containers, the second system call indicating opening of the policy file, the policy file containing the container file path and violation corresponding to the container file path, and the violation indicating actions(s) that would break file integrity…construct, by the agent, a second correspondence between the container file path and the violation based on the second system call”. The examiner contends that neither teachings of the prior art reference(s), Gunda et al. (US Patent Publication No. 2018/0293394) or Sweet et al. (US Patent Publication No. 2018/0309747) alone or in combination teaches applicant’s newly amended claim feature(s) noted above in conjunction with the other limitation feature(s) of applicant’s independent claims. As such the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks –Specification (Title)
	The examiner withdraws the objection to applicant’s specification in view of applicant’s title amendment. 
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Johnson; Stephen L. (US Patent Publication No. 2006/0090193) and Rochette, Donn. (US Patent Publication No. 2005/0060722).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
(571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497